





EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into as of May
21, 2012, by and betweenNova Mining Corp., a Nevada Corporation (the “Company”)
andJames Dilger(the “Executive”).



1.

Duties and Scope of Employment.




(a)

Positions and Duties. Effective on May 21, 2012(the “Effective Date”), the
Executive will serve as the President of the Company.As such,the Executive will
report to the Company’s Board of Directors (the “Board”).  As of the Effective
Date, the Executive will render such business and professional services in the
performance of his duties, consistent with the Executive’s position within the
Company, as will reasonably be assigned to him by the Board.  The period the
Executive is employed by the Company under this Agreement is referred to herein
as the “Employment Term”.



(b)

Board Membership.  As of the Effective Date, the Executive shall also serve as a
member of the Board of Directors of the Company.At each annual meeting of the
Company’s stockholders during the Employment Term, the Company will nominate the
Executive to serve as a member of the Board.  The Executive’s service as a
member of the Board will be subject to any required stockholder approval.  Upon
the termination of the Executive’s employment for any reason, unless otherwise
requested by the Board, the Executive will be deemed to have resigned from the
Board as of the end of the Executive’s employment and the Executive, at the
Board’s request, will execute any documents necessary to reflect his
resignation.



(c)

Obligations.  During the Employment Term, the Executive will devote the
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge the Executive’s obligations under this Agreement to
the best of the Executive’s ability and in accordance with each of the Company’s
corporate guidance and ethics guidelines, conflict of interests, policies and
code of conduct.  For the duration of the Employment Term, the Executive agrees
not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board (which approval will not be unreasonably withheld); provided, however,
that the Executive may, without the approval of the Board, serve in any capacity
with any civic, educational, or charitable organization, provided such services
do not interfere with the Executive’s obligations to Company.



(i)

The Executive hereby represents and warrants to the Company that the Executive
is not party to any contract, understanding, agreement or policy, written or
otherwise, that would be breached by the Executive’s entering into, or
performing services under, this Agreement.  The Executive further represents
that he has disclosed to the Company in writing all threatened, pending, or
actual claims that are unresolved and still outstanding as of the Effective
Date, in each case, against the Executive of which he is aware, if any, as a
result of his membership on any Boards of Directors.





--------------------------------------------------------------------------------

 



2.

At-Will Employment.  The Executive and the Company agree that the Executive’s
employment with the Company constitutes “at-will” employment.  The Executive and
the Company acknowledge that this employment relationship may be terminated at
any time, upon written notice to the other partyat the option either of the
Company or the Executive.



3.

Compensation.Beginning June 1, 2012, the Company will pay the Executive amonthly
salary of $7,500.00 as compensation for his services (such salary, as is then
effective, to be referred to herein as “Base Salary”).  The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings.  Executive’s salary for the
month of May, 2012 is to be $5,500.00, and shall be paid to Executive on or
before Tuesday, May 22, 2012.  Unless Executive is terminated for cause, this
contract is not cancellable by Company before August 31, 2012.



4.

Employee Benefits. The Executive will be eligible to participate in accordance
with the terms of all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.



5.

Expenses.  The Company will reimburse the Executive for reasonable travel,
entertainment and other expenses incurred by the Executive in the furtherance of
the performance of the Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.



6.

Termination of Employment.  In the event the Executive’s employment with the
Company terminates for any reason, the Executive will be entitled to any (a)
unpaid Base Salary accrued up to the effective date of termination; (b) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to the Executive (c) unreimbursed
business expenses required to be reimbursed to the Executive, and (d) rights to
indemnification the Executive may have under the Company’s Articles of
Incorporation, Bylaws, the Agreement, or separate indemnification agreement, as
applicable.



7.

Indemnification.  Subject to applicable law, the Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.

 

--------------------------------------------------------------------------------

 

8.

Assignment.  This Agreement will be binding upon and inure to the benefit of (a)
the heirs, executors and legal representatives of the Executive upon the
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of the Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of the Executive’s right to compensation or other benefits
will be null and void.






9.

Notices.  All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Nova Mining Corp.

Attn: Corporate Secretary







If to Executive:

at the last residential address known by the Company.



10.

Severability.  If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.



11.

Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, the Executive’s employment by the Company, the
Executive’s service as an officer or director of the Company, or the Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration. In the event of a dispute, the
parties (or their legal representatives) will promptly confer to select a single
arbitrator mutually acceptable to both parties.  If the parties cannot agree on
an arbitrator, then the moving party may file a “Demand for Arbitration” with
the American Arbitration Association (“AAA”) in Houston, Texas, who will be
selected and appointed consistent with the AAA-Employment Dispute Resolution
Rules, except that such arbitrator must have the qualifications set forth in
this paragraph. Any arbitration will be conducted in a manner consistent with
AAA National Rules for the Resolution of Employment Disputes, supplemented by
the Texas Rules of Civil Procedure. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The Parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to the Executive’s obligations under this Agreement.





--------------------------------------------------------------------------------



12.

Legal Expenses.  The Company will reimburse the Executivefor reasonable and
actual legal expenses incurred by him in connection with the negotiation,
preparation and execution of this Agreement.  



13.

Headings.  All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



14.

Governing Law.  This Agreement will be governed by the laws of the State of
Texas without regard to its conflict of laws provisions.



15.

Acknowledgment.  The Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.



16.

Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[-signature page follows-]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.










COMPANY:

NOVA MINING CORP.

 

/s/Carmen Joseph Carbona

Carmen Joseph Carbona

Date: May 21, 2012

 

 

EXECUTIVE:

 

/s/ James Dilger

James Dilger

Date: May 21, 2012





































--------------------------------------------------------------------------------

 




























